                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

DANIELLE CARNE,

                               Plaintiff,                             OPINION AND ORDER
       v.
                                                                            18-cv-818-wmc
JAMES J. DALEY,

                               Defendant.


       Plaintiff Danielle Carne, a laid-off staff attorney at the Wisconsin Employment

Relations Commission (“WERC”), asserts First Amendment and Equal Protection Clause

claims against her former supervisor, defendant James Daley, who is now WERC’s sole

Commissioner. Before the court is defendant’s motion for summary judgment. (Dkt.

#24.) For the reasons that follow, the court will grant the motion in part and deny the

motion in part. More specifically, the court will grant defendant’s motion as to the First

Amendment claim based on protected speech and the Equal Protection claim, but will deny

it as to plaintiff’s First Amendment political affiliation claim.



                                    UNDISPUTED FACTS1

    A. Overview of The Parties

       Plaintiff Danielle Carne was a staff attorney at WERC, an agency of the State of

Wisconsin that ironically enough provides dispute resolution and services pertaining to

labor and employment matters. Staff Attorneys at WERC act as mediators, arbitrators,


1
  Except where specifically noted, these undisputed facts are taken from the formal findings and
responses submitted by the parties after resolving all disputes and drawing all inferences in favor of
the plaintiff as the non-moving party.
and hearing examiners in a wide range of workplace disputes involving a broad selection of

public and private sector employers and employees.

      Carne identifies as a “liberal” who aligns herself with the Democratic Party. She

began working in Wisconsin state government in 2006. Carne first worked as a staff

attorney with WERC from 2006 to 2013. In June 2013, she assumed the position of Chief

Legal Counsel in the Wisconsin Office of State Employment Relations (“OSER), and in

January 2015, Carne was promoted to Deputy Director of OSER.            That same year,

however, the Wisconsin Legislature passed 2015 Wisconsin Act 55 (the 2015-2017

Biennial Budget Bill), which among other things abolished OSER. After overseeing the

transition of OSER functions into the newly created Division of Personnel Management

(“DPM”) within the Department of Administration (“DOA”), Carne left her position at

DPM to return to WERC as a staff attorney in January 2016 and remained in that position

until being terminated through layoff in January 2018.

      Defendant James Daley (“Daley”) began working for the Wisconsin state

government in June 2015 when Governor Walker appointed him as a Commissioner at

WERC. For purposes of this motion, Daley does not dispute that he is a “conservative”

and aligns himself with the Republican Party. Daley is now the Chair of WERC, a position

he has held since September 23, 2017. As a consequence, Daley was Carne’s supervisor

from that date until her termination in January 2018. In his capacity as Chair, Daley also

has authority to make employment decisions including hiring, reprimanding, and

terminating WERC employees.




                                            2
   B. Events Surrounding Act 150

       On October 1, 2015, Act 150 was introduced before the Wisconsin Senate. The

bill proposed significant changes to the state civil service system. Among other changes, it

allowed department heads to determine layoffs based on performance and discipline

records rather than restricting these decisions to seniority. Hiring and reinstatement

procedures were also affected, and timelines were established to expeditiously process civil

service appeals. Governor Walker’s administration supported Act 150.

       At OSER, Carne had served as one of the key personnel executives in the state

working on matters related to the introduction of 2015 Wisconsin Act 150. After Act 150

was introduced in the Wisconsin legislature, the Governor’s office directed state agencies

to consolidate direct technical or functional concerns or questions in one place. Carne

served as the clearinghouse for the functional or technical feedback in her capacity as

deputy chair of DPM, and she compiled the technical feedback into a document that was

sent to the Governor’s office on October 8, 2015. In addition to functional concerns,

Carne confided in Greg Gracz, her boss, that other agencies had supplied policy-based

feedback as well. Gracz then directed Carne to document any policy-based feedback she

received in a separate memo. On October 15, 2015, Gracz then personally delivered this

memo unsigned to the Governor’s Chief of Staff Rich Zipperer, the Governor’s Legislative

Liaison Cindy Polzein, and DOA Secretary Scott Neitzel.

       Voting along party lines, the Wisconsin Legislature ultimately passed the civil

service bill on January 20, 2016. Governor Walker signed the bill into law on February

12, 2016, at the offices of ManPowerGroup.


                                             3
      In May 2016, however, local newspapers ran stories about Carne’s unsigned memo.

On Sunday, May 1, 2016, the Milwaukee Journal Sentinel ran an article titled, “Report Shows

Concerns within Walker Administration about Civil Service Changes.” The article cited a

memorandum delivered to the Governor’s office on October 16, 2015, which “strongly

criticized” Act 150. The same day, the Wisconsin State Journal’s front-page article was

similarly headlined, “HR Slams Civil Service Changes.” It, too, stated that a memorandum

to the Governor’s office “shows the proposal was deeply controversial even among some

on Walker’s own administration.”      Neither article named the memo’s author.        The

Wisconsin State Journal provided key details about the author’s work history, including

that the author had worked at DPM within DOA but left for another job in the state

government.

      Carne never publicly revealed she authored the memorandum.           Though Daley

disputes knowing Carne wrote the unsigned memo, he admits that someone at WERC told

him around the time of the media reports that they thought Carne authored the memo.

(Daley Dep. (dkt. #10) 63.) Moreover, there is also no dispute that Daley knew Carne

previously worked at OSER and DPM before she returned to WERC. In fact, Daley was

a commissioner at WERC when Carne returned to the department in January 2016.



   C. Carne Returns to WERC

      As a staff attorney, Carne returned to WERC in a classified, non-political, non-

policy making position. At the time Carne first began her employment with WERC in

2006, the agency was headed by a three-person commission. With the consent of the

Senate, the Commissioners were appointed by the Governor for six-year terms.          The
                                            4
Governor also designated one commissioner to serve as Chair of WERC for a two-year

term. In May 2011, during Carne’s fifth year of employment at WERC, Republican

Governor Scott Walker appointed Attorney James Scott to serve as Chair of WERC.

      When Carne resumed her employment in January 2016, Scott was still Chair of

WERC, while Rodney Pasch and Daley were the other two Commissioners. Pasch had

been appointed in 2011 before Carne’s earlier departure; and as noted above, Daley had

become a Commissioner in 2015, just before her return. At that time, Peter Davis was

serving as Chief Legal Counsel for the agency, a position he had occupied for decades and

Raleigh Jones and Karl Hanson were Staff Attorneys. Jones has worked for WERC since

1982 and has held the staff attorney position for 20 years. Hanson was hired in July 2015

and, as described below, left WERC for a position at the Wisconsin Department of Justice

in August 2017. Carol Lynch acted as office manager, and Dawn Clark served as the

paralegal for WERC. Including Commissioners, attorneys, and support staff, there were a

total of ten employees at WERC.

      When Carne returned to WERC, Davis introduced her to the staff, including Daley.

Both Daley and Carne agree this was the sole, in-person interaction between them during

Carne’s time at WERC from 2016 to 2018. Although Carne and Daley disagree as to who

was responsible for making friendly overtures and claim the other party was coldly hostile

at some point or another while working at WERC, they agree that neither party made

significant attempts to establish a collegial relationship. (Carne Dep. (dkt. #18) 70:11-

13; Daley Dep. (dkt. #10) 75:19-23.) The parties communicated mainly through other

staff members or by email.


                                            5
    D. Daley’s View of Carne

       As Chair of WERC, Scott was instrumental in rehiring Carne. In contrast, Scott

recalls that Daley opposed Carne’s rehiring.             Specifically, as Scott testified at his

deposition, Daley told him, “Why are you bringing that lefty back here or that liberal? We

don’t need her.” (Scott Dep. (dkt. #21) 17.)2 However, Daley disputes that he opposed

Carne’s rehiring itself, instead maintaining that he opposed the procedure Scott used to

rehire Carne, which did not include advertising the position and selecting from a pool of

candidates. (Daley Dep. (dkt #10) 49.)

       Scott also represents that on more than one occasion, Daley told him that Carne

could not be trusted. (Scott Dep. (dkt. #21) 45-46; id. at 62 (testifying that Daley told

him that Carne could not be trusted “[m]ultiple times, you know, two, three, but I couldn’t

put a number on it”). In turn, Daley acknowledges making this statement on one occasion.

(Daley Dep. (dkt. #10) 19.) Scott also testified at this deposition that Carne was the only

WERC employee Daley reported distrusting, which Scott attributed to Carne’s being a

professional woman and Daley feeling inadequate around her.3 In addition, on August 29,

2017, at a gathering to celebrate staff attorney Hanson’s last day of employment with

WERC, Carne arrived about 10 minutes late. When she arrived, Daley abruptly left.



2
  Carne further avers in her declaration that soon after her return, Scott told her that Daley opposed
her rehiring. (Pl.’s PFOFs (dkt. #35) ¶ 35 (citing Carne Decl. (dkt. #36) ¶ 28).) Defendant objects
to this proposed finding of facts on hearsay grounds. The court agrees that what Scott told Carne
is hearsay, at least for the truth of the matter asserted, but Scott’s deposition testimony of what
Daley told him is admissible as a statement of a party opponent. Fed. R. Evid. 801(d)(2)(A).

3
  Without foundation, this testimony may not be admissible at trial. For purposes of summary
judgment, however, the court will at least consider its possible probative value. See e.g., Holden v.
Capstan Corp., No. 17-CV-636-WMC, 2018 WL 5618107, at *3 n.6 (W.D. Wis. Oct. 30, 2018).

                                                  6
Afterward, Carne avers that Scott questioned her about Daley’s departure. When Carne

could not explain it, Scott responded: “He’s okay with [WERC paralegal] Dawn and

[WERC office manager] Carol, but that’s because they’re at a fairly low level. But he

doesn’t like you because you’re a professional.” (Pl.’s PFOFs (dkt. #25) ¶ 62 (citing Carne

Decl. (dkt. #36) ¶ 45).)4

       Consistent with the description above, Scott also testified at his deposition that

Daley referred to Carne “several times” as “[t]hat lefty” and he also recalled Daley referring

to Carne as an “extreme liberal or dangerous liberal.” (Scott Dep. (dkt. #21) 16-17, 61-

62.) At his deposition, Daley testified that it was “possible” that he referred to Carne as a

lefty, which he also testified meant left-of-center or liberal, but disputes that he formed an

opinion about Carne’s political views while she worked at WERC. (Daley Dep. (dkt. #10)

17-18.) Daley also acknowledged calling office manager Lynch and Davis lefties. Scott

even testified that, “Jim Daley indicated he wanted to be rid of Danielle Carne because she

was a liberal, an extreme liberal, a lefty” (id. at 74), and that Daley made the statements

about Carne at the same time he said, “[w]e’ve got to get rid of her.” (Id. at 98.) However,

Scott also testified that this was his “presumption or supposition,” and this testimony may


4
  ).) Defendant does not object to this statement as hearsay, which it clearly is. Instead, defendant
disputes the proposed fact, directing the court to Scott’s deposition testimony, during which he
reacted to this statement in Carne’s declaration, stating that he “think[s] it was more that he didn’t
like Danielle.” (Def.’s Resp. to Pl.’s PFOFs (dkt. #41) ¶ 62 (quoting Scott Dep. (dkt. #21) 43).)
At his deposition, Scott also testified that he believed Daley “did not relate well” with “professional
women” and “female attorneys,” because he “had never practiced law” and “didn’t really have a
firm grasp of legal concepts.” (Scott Dep. (dkt. #21) 20-21; id. at 41 (testifying that Daley had a
“problem with women”); id. at 79-80 (testifying that his beliefs about Daley’s views of women,
particularly professional women, were based on his “observations of Jim over a period of two years
both in social settings and in professional settings”).) At the same time, Scott acknowledged that
Daley never told him he had a problem with women, and he could not recall Daley evidencing any
problems with women of authority who made appearances in front of WERC.

                                                  7
have been limited to his view of Daley’s reaction to Carne’s lay-off plan as described below.

(Id. at 75.)

       In addition to Carne’s political affiliation (and perhaps sex), Daley had concerns

about Carne’s close relationship with Scott. Davis testified at his deposition that Scott

and Carne had a very good relationship, and Jones testified that Carne had Scott “wrapped

around her finger.” (Jones Dep. (dkt. #11) 14.) As a joint commissioner, Daley testified

that he felt Carne ignored him and Rodney Pasch in their capacities and focused solely on

communicating with Chairman Scott.         After Scott’s departure, office manager Lynch

testified that Carne remained in her office with her door closed, no longer having Scott as

a conversation partner. Jones and Davis testified that they also noticed a change in her

behavior after Daley became chair. (Def.’s PFOFs (dkt. #27) ¶ 99.)



   E. WERC Restructuring

       The 2017-2019 Biennial Budget Bill proposed restructuring WERC. It eliminated

two commissioner positions and the chief legal counsel position. Furthermore, the bill

limited the number of staff attorneys to three. Even before the bill’s passage, the then

Chief Legal Counsel at WERC, Davis, had announced his intention to “bump back” to a

staff attorney position should the budget bill pass. This bump back would then leave

WERC with four staff attorneys and funding for only three full-time equivalent (“FTE”)

positions.

       State agencies facing imminent layoffs were required to create a “layoff plan,”

detailing how it will handle reductions in force. The parties had discussed a layoff plan

that Carne proposed in the summer of 2017 with Chairman Scott’s approval. Carne’s plan
                                             8
would have avoided a staff attorney layoff by implementing the following changes: Davis

would reduce his appointment to .50 FTE; Carne and Jones would each reduce their

appointments to .75 FTE; and Hanson would remain at 1.0 FTE. Evidently, this plan was

not accepted by DPM. Director of the State Budget Office Waylon Hurlburt and DPM

Administrator Greg Gracz drafted a memo indicating that due to the pending Budget Bill

voluntary reductions were being blocked. However, Staff Attorney Hanson transferred to

the Department of Justice in August 2017 before the passage of 2017-2019 Biennial

Budget Bill, making that plan moot.

       After the legislature passed the budget bill on September 21, 2017, Davis bumped

back to a staff attorney as predicted, bringing the total staff attorneys back to three, the

number required under the bill. Governor Walker appointed Daley as Chair and the lone

Commissioner of WERC on September 23, 2017.



    F. Daley’s Performance

       Carne avers that she experienced no performance issues at WERC from 2006 to

2013. 5 She received pay increases and organized a statewide conference on labor relations

for advocates and neutrals. While employed by WERC, Carne also served as an adjunct

professor at the University of Wisconsin Law School, a position she still holds. Further,

Carne avers that by 2016, she had significantly more knowledge about civil service law




5
 Carne’s performance is not a stated basis for her termination in January 2018. However, during
her tenure at OSER, Carne received pay increases and a promotion, in addition to taking on
numerous special projects. Carne also served as Acting Director of the Division of OSER from
November 2014 to August 2015.


                                              9
than her colleagues at WERC.

       Defendant challenges the factual basis for Carne’s claims regarding her knowledge

as compared to her colleagues, but these disputes are largely immaterial to the extent that

Carne’s performance was not the stated basis for her termination. Even so, Daley raises a

few concerns about Carne’s performance, or rather, Office Manager Lynch raises concerns

about Daley’s attendance, particularly her use of use of leave without pay, long lunches,

and late submission of timesheets.     (Lynch Depo.(dkt. #33) 39-43.)       None of these

concerns were the purported reason for her being laid off either.



   G. Alleged Adverse Actions

       1. Diminished Workload

       As noted above, staff attorneys at WERC serve in a number of different capacities.

The cases they handle can be categorized as: personnel actions, mediations, arbitrations,

and impartial hearing officers. The WERC Chair is responsible for managing cases assigned

to the staff attorneys, also referred to as “examiners” in this context. The Chair assigns

personnel actions on a rotating basis, while mediations and arbitrations are assigned at the

discretion of the Chair. The Chair assigns mediations based on a number of factors. If the

parties requesting mediation jointly recommend an examiner, Daley, as WERC Chair,

honors the request. If the parties do not indicate a preference, then Daley assigns the case

based on relative workload of the different examiners. Arbitration cases are handled in a

similar manner. If the parties requested a specific panel, Daley would also honor that

request. If no request was made, paralegal Dawn Clark randomly selected the panel of

three Daley, Davis, Carne and Jones. For arbitration cases where the parties did not request

                                            10
a panel, Daley assigned an examiner based on workload and availability.

       The parties dispute whether Daley actually considered workload when assigning

cases to examiners after he became Commissioner. At the time of Scott’s departure in

September 2017, the caseloads of each examiner were roughly equal: Carne had 13 active

cases; Davis had 15; and Jones had 10. Between September 23, 2017, and November 27,

2017, WERC received 21 new cases. Of those, Daley assigned only two to Carne, with the

remainder assigned to Jones and Davis, other than one case that he assigned to himself. It

is not clear from the record how many of these cases were assigned based on requests for a

specific examiner rather than consideration of workload. Office Manager Lynch testified

at her deposition that Davis was generally requested the most often, followed by Jones,

then Carne. Also, there is no dispute that Daley skipped Carne in the assignment of a

personnel action case once because she had experienced a death in her family. There is

also no dispute that in December 2017, Daley directed Clark to remove Carne from the

arbitration panel list because he had decided at that point to lay off Carne.6

       By the end of November, Carne noted that her case assignments had been reduced.

Moreover, in December, Carne learned from a union representative that her name was no

longer on the list of WERC arbitrators. Carne raised her concerns with Daley in an email

dated December 21, 2017, complaining about her removal from the arbitration panel list

and her reduction is workload, and stating,

              permissible factors cannot explain why your treatment of me is
              so different from the manner in which you interact with,

6
  Davis contradicts these statements claiming that he, not Daley, had Carne removed from the list
of available arbitrators in December of 2017. At the time, Davis was aware that Carne would be
laid off.

                                               11
              manage, and assign work to the other professionals working at
              this agency. The only conclusion I can draw is that you are
              mistreating me because of my gender and/or because of some
              perception regarding my political beliefs.

(Carne Decl. (dkt. #36) ¶ 69.) Daley responded that he received the email. He contacted

the DOA regarding the email but not the Department of Workforce Development

(“DWD”), the administrative agency that acts as human resources for WERC.


       2. Daley Selects Carne for Layoff

       While Scott chaired WERC, Carne used leave without pay (“LWOP”) regularly,

bringing her hours close to .75 FTE. After Governor Walker appointed Daley as Chair of

WERC, Daley informed Carne that she could no longer use LWOP in the manner she had

under Scott. On October 10, 2017, Carne requested her appointment be reduced to .75

FTE, citing concerns that WERC did not have enough work for the current staffing levels.

Daley denied that request the next day.

       Daley states that before receiving Carne’s email request to reduce her position, he

requested “quantitative stuff” from Lynch. (Daley Dep. (dkt. #10) 128.) He further avers

that after receiving Carne’s email, he began a quantitative analysis of caseloads per

examiner. Daley then decided to layoff an employee based on caseloads and a discussion

with Davis about the examiners’ workloads. Daley did not confer with either Carne or

Jones, the other staff attorney. Carne disputes Daley’s reasoning for a lay-off, noting that

he did not express concerns about staff attorneys’ workloads during the pre-budget layoff

planning, nor did he express concerns with overstaffing during his confirmation hearing.

       Specifically, Carne points to Daley’s testimony before the Wisconsin Senate’s


                                            12
Committee on Labor Reform and Regulation on October 26, 2017, during which a state

senator asked Daley a question about the volume of work compared to recently downsized

staffing levels. Daley responded saying:

               The volume has gone down considerably and I think the
               staffing -- the current staffing adequately represents the
               workload we have. I personally have a feeling that our
               workload may increase, so during the next biennial budget you
               know perhaps there will be a request for additional staffing, but
               as it is right now we’re more than capable of handling the
               workload we have assigned to us.

(Def.’s Resp. to Pl.’s PFOF (dkt. #41) ¶ 91).7 The parties also dispute whether the actual

numbers showed a decline in cases from fiscal year 2016-17 to fiscal year 2017-18.

       As for selecting Carne for the lay-off, Daley contends that as there were no

“deviation from an acceptable work performance level” or “substantial work product

deficiency” that justified selecting Davis, Jones or Carne for the lay-off. (Daley Dep. (dkt.

#10) 88-89.) In making this determination, however, Daley contends that he did not

consider the three individual’s relative performance; instead, he simply considered whether

performance “disqualified them or maybe I should say upgrade[d] them as a prime

candidate for layoff.” (Id. at 91.) Daley testified that the next element he considered was

seniority, and that Davis and Jones were much more senior than Carne, and that “seniority

became the primary element used” in the layoff determination. (Id. at 96-97.)

       However, prior to finalizing the layoff plan, Daley was discussing Carne’s work with

Davis and said, “[t]hat’s the last straw. I am laying her [Carne] off.” (Davis Dep. (dkt.



7
 Though the link provided in dkt. #41 appears to be broken, video of Daley’s testimony is available
at https://wiseye.org/player/?clientID=2789595964&eventID=2017101058.


                                               13
#17) 43-44.)    Similarly, Lynch testified at her deposition that Daley told her there was

going to be a layoff and that he selected Carne because: she was a “cancer” in the office;

she “brought negativity to the office”; and “she did not act as a part of the team.” (Lynch

Dep. (dkt. #20) 27-28.) After this meeting with Lynch, Daley and Lynch met with DPM

employees and, at that time, they were instructed to first look at performance issues, and

then if there were no serious performance issues or disciplinary records, they could rely on

seniority.

       In contrast, Carne contends that Daley knew Jones had used WERC resources for

the work he did at his church (see Lynch Dep. (dkt. #20) 40), and Daley was also aware of

Jones’ performance issues with writing, both of which Carne contends should have been

considered in Daley’s decision. Daley acknowledges that some of Jones’ opinions had to

be rewritten to address style concerns, but he also maintained that some of Carne’s

opinions had to be rewritten to modify incorrect information.

       At least by November 30, 2017, Daley had selected Carne for layoff. (Daley Ex. 13

(dkt. #25-13).) The notice of layoff cited a lack of cases to support current staffing levels.

(Id.) The DPM did not approve the final notice until January 2, 2018. (Daley Ex. 16 (dkt.

#25-16).) A notice of layoff was sent to Carne that same day.



                                         OPINION

I. First Amendment Claims

       Carne asserts two First Amendment claims, one based on speech arising out of her

anonymous October 2015 memo detailing criticisms of then-proposed Act 150, and the



                                             14
other claim based on political affiliation. The court will address each in turn.



   A. Speech

       “The First Amendment, incorporated against the states through the Fourteenth

Amendment, shields government employees from retaliation for engaging in protected

speech.” Milliman v. Cty. of McHenry, 893 F.3d 422, 430 (7th Cir. 2018) (quoting Diadenko

v. Folino, 741 F.3d 751, 755 (7th Cir. 2013)) (internal quotation marks omitted). Plaintiff

alleges that Daley retaliated against her based on the exercise of First Amendment rights

to issue her October 2015 anonymous memo opposing Act 150. To prevail on this claim,

Carne must demonstrate that (1) she engaged in constitutionally protected speech; (2) she

suffered a deprivation because of her employer’s action; and (3) her protected speech was

a but-for cause of the employer’s action.” Milliman, 893 F.3d at 430.

       The parties dispute the causation standard for this claim. As the Seventh Circuit

explained in Milliman, “a plaintiff must ‘show that a violation of [her] First Amendment

rights was a motivating factor of the harm [s]he’s complaining of.’” Id. (quoting Thayer v.

Chiczewski, 705 F.3d 237, 251 (7th Cir. 2012); Greene v. Doruff, 660 F.3d 975, 977 (7th

Cir. 2011)). After a plaintiff makes that showing, then “the burden shifts to the defendant

to show that the harm would have occurred anyway.” Id. at 430-31 (quoting Thayer, 705

F.3d at 251–52; Greene, 660 F.3d at 977). “Once a defendant produces evidence that the

same decision would have been made in the absence of the protected speech, the burden

shifts back to the plaintiff to demonstrate that the proffered reason was pretextual and that

the real reason was retaliatory animus.” Id. at 431 (quoting Thayer, 705 F.3d at 252)

(internal quotation marks omitted).
                                             15
       Defendant’s motion for summary judgment turns on the first element: whether

Carne’s drafting and circulation of the October 2015 memo constitutes protected speech.

“The inquiry into the protected status of speech is one of law, not fact.” McArdle v. Peoria

School Dist. No. 150, 705 F.3d 751, 754 (7th Cir. 2013) (citing Spiegla v. Hull, 481 F.3d

961, 965 (7th Cir. 2007)).           In the context of a public employee, “[s]peech is

constitutionally protected if (1) the employee spoke ‘as a citizen on matters of public

concern’ and (2) his interest in commenting upon those matters outweighs the employer’s

interest in promoting the efficiency of its services.” Id. (quoting Swearnigen-El v. Cook Cnty.

Sheriff’s Dep’t, 602 F.3d 852, 861-62 (7th Cir. 2010). “When employees make statements

‘pursuant to their official duties,’ they are not speaking ‘as citizens’ for First Amendment

purposes.” Swearnigen-El, 602 F.3d at 862 (quoting Garcetti v. Ceballos, 547 U.S. 410, 421

(2006)).8

       Here, the undisputed evidence demonstrates that Carne drafted the October 15

memo in her capacity as Deputy Chair of DPM at the direction of her boss and not as a

private citizen. In response to this evidence, plaintiff points out that she was not employed

by WERC at the time she drafted the memo. (Pl.’s Opp’n (dkt. #30) 39.) While true,

there is no dispute that she was still a public employee at that time, and plaintiff offers

nothing to rebut a finding that she drafted the October 15 memo pursuant to her official




8
  The Seventh Circuit recently considered a First Amendment claim involving speech of a public
employee, but opted to explore a “different path” because “the employee’s speech is neither at work
nor about work.” See Harnishfeger v. United States, No. 18-1865, 2019 WL 6486869, at *5 (7th Cir.
Dec. 3, 2019) (discussing United States v. National Treasury Employees Union, 513 U.S. 454 (1995)).
The facts of that case, however, are distinguishable from the memo at issue here; therefore, this
alternative path for determining whether a public employee’s speech is protected is not relevant.

                                               16
duties. In response, plaintiff contends that Garcetti, 547 U.S. 310, should not be read to

restrict protection of public employees from retaliatory actions of future employees. The

question, however, of whether the speech is protected does not turn on the subsequent

retaliatory actions. Instead, the court simply considers the context of the speech itself.

Since there is no dispute that Carne was speaking as a public employee in drafting a memo

critical of Act 150, this speech is not protected by the First Amendment.



    B. Political Affiliation

       “The First Amendment prohibits public employers from firing an employee based

on that employee’s constitutionally protected political conduct.” Daza v. Indiana, 941 F.3d

303, 308 (7th Cir. 2019) (quoting Elrod v. Burns, 427 U.S. 347, 357 (1976)); see also Rutan

v. Republican Party of Illinois, 497 U.S. 62, 75 (1990) (extending the holding in Elrod and

other cases that “promotions, transfers, and recalls after layoffs based on political affiliation

or support are an impermissible infringement on the First Amendment rights of public

employees”).9 Plaintiff alleges that her workload was reduced and she was terminated

because of her political affiliation as a liberal, aligning herself with the Democratic party.

“[T]o prove discrimination based on political affiliation, a plaintiff must present evidence

relevant to the question of whether the plaintiff’s political affiliation was a motivating

factor in their employer’s action.” Daza, 941 F.3d at 310. At summary judgment, if a

plaintiff presents a prima facie case, then the same burden shifting approach as described



9
  There is an exception to this general rule for employees in “policymaking or confidential
positions,” but defendant does not argue that Carne filled such a role in her staff attorney position
at WERC. See Hagan v. Quinn, 867 F.3d 816, 824 (7th Cir. 2017).


                                                17
above with respect to political speech applies in the political affiliation context. See Brown

v. Cty. of Cook, 661 F.3d 333, 335 (7th Cir. 2011) (explaining that “motivating factor”

analysis in Mt. Healthy still applied to First Amendment political affiliation discrimination

claims) (citing Greene, 660 F.3d 975).

       To prove the causation element of her claim, Carne “may rely on both direct and

circumstantial evidence.” Lavite v. Dunstan, 932 F.3d 1020, 1031 (7th Cir. 2019) (citing

Hobgood v. Ill. Gaming Bd., 731 F.3d 635, 643-44 (7th Cir. 2013); Kidwell v. Eisenhauer, 679

F.3d 957, 965-66 (7th Cir. 2012)). “Direct evidence is evidence which, if believed by the

trier of fact, will prove the particular fact in question without reliance upon inference or

presumption.” Id. (quoting Kidwell, 679 F.3d at 965) (internal quotation marks omitted).

“Circumstantial evidence may include suspicious timing, ambiguous oral or written

statements, or behavior toward or comments directed at other employees in the protected

group.” Id. (citing Long v. Teachers’ Retirement Sys. of Ill., 585 F.3d 344, 350 (7th Cir.

2009)).

       In support of her claim, Carne largely relies on Scott’s testimony about what Daley

said. Scott testified extensively about statements Daley made, with Carne’s best evidence

consisting of the following passage:

              Q. Did Mr. Daley ever tell you he would lay Ms. Carne off
              because of her political views?

              A. That specific terminology? Jim Daley indicated he wanted
              to be rid of Danielle Carne because she was a liberal, an
              extreme liberal, a lefty. He didn’t -- he didn’t characterize it
              as, “Her political views”. That’s what he characterized it as.

              Q. So you’re telling me that Mr. Daley explicitly linked his
              desired to rid the WERC of Danielle Carne to the fact that she

                                             18
              was an extreme lefty?

              A. Correct.

              Q. When did he do it?

              A. He criticized my bringing her back when I brought her back
              on the transfer, and when we were -- when they -- when the
              staff put together this reduction plan, Jim made it clear that he
              didn’t agree with that, and I presumed -- well, let me back up.
              Jim made it clear that he wanted Danielle gone, and in his
              mind, I’m sure -- I’m making the supposition -- because she was
              an opportunity to lay off one person as a result of the budget
              that he wanted the opportunity to lay her off.

              Q. All right. But that is, as you put it, a presumption or a
              supposition on your part?

              A. That is correct.

(Scott Dep. (dkt. #21) 74-75.)

       The beginning of this passage could be viewed as direct evidence of discrimination

on the basis of political affiliation, but the subsequent exchange could be read as Scott

back-tracking from any testimony expressly linking Daley’s labeling of Carne as a lefty or

liberal to his subsequent decision to terminate her employment.

       However, Scott also testified at his deposition that at the time of Carne’s rehiring,

Daley told Scott, “Why are you bringing that lefty back here or that liberal? We don’t

need her.” (Scott Dep. (dkt. #21) 17.) Moreover, Scott testified that Daley “several

times” called Carne “[t]hat lefty” and also recalled Daley referring to Carne as an “extreme

liberal or dangerous liberal.” (Scott Dep. (dkt. #21) 16-17, 61-62.) Even if the earlier,

quoted passage does not constitute direct evidence of discriminatory intent, this testimony

constitutes relatively strong circumstantial evidence in support of Carne’s claim.


                                             19
       Moreover, Carne points to (1) Daley’s comments to Scott that Carne could not be

trusted and his statement to Office Manager Lynch that Carne was a “cancer” in the office;

(2) Daley’s refusal to speak to Carne, and his general dislike of her; and (3) the timing of

the decision, coming on the heels of Daley gaining the unfettered authority to terminate

her employment as the sole Commissioner. While perhaps this evidence simply supports

a finding that Daley disliked Carne, for reasons unrelated to her political affiliation, a

reasonable jury could infer discriminatory intent on the basis of Carne’s political affiliation.

At minimum, Carne has provided a sufficient basis for a reasonable jury to conclude that

Daley was motivated by her political affiliation in first reducing her workload and then

selecting her for layoff.

       In addition to this evidence, Carne challenges defendant’s position that a lay-off

was necessary at all, pointing to Daley’s contemporaneous statements to a legislative

committee that “current staffing adequately represents the workload we have,” but that

“our workload may increase.” (Def.’s Resp. to Pl.’s PFOF (dkt. #41) ¶ 91.) There are also

disputed fact issues as to whether Daley’s stated reason for selecting her for the lay-off --

seniority -- was the actual reason. Based on all of this, the court concludes that Daley has

put forth sufficient evidence to support a finding that Daley violated her First Amendment

rights by discriminating against her based on her political affiliation.



II. Equal Protection Claim

       This leaves Carne’s sex discrimination claim against Daley under the Equal

Protection Clause of the Fourteenth Amendment, alleging that he discriminated against



                                              20
her based on her sex.10 The Seventh Circuit has held that “the same standards for proving

intentional discrimination apply to Title VII and § 1983 equal protection.” Williams v.

Seniff, 342 F.3d 774, 788 n.13 (7th Cir. 2003). Defendant seeks summary judgment of

this claim on the basis that a reasonably jury could not conclude that Daley intentionally

discriminated against her on the basis of her sex from Carne’s limited evidence.

       In recent cases, the Seventh Circuit has discouraged district courts from separating

evidence under different methods of proof,” in particular the indirect method or the direct

method articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1975). Instead, the

Seventh Circuit encourages courts to consider evidence “as a whole.” Golla v. Office of the

Chief Judge of Cook Cty., 875 F.3d 404, 407 (7th Cir. 2017) (citing Ortiz v. Werner Enters.,

Inc., 834 F.3d 760, 765 (7th Cir. 2016)). Still, the McDonnell Douglas framework remains

useful in certain contexts, this case being one. Ortiz, 834 F.3d at 766.

       To establish a prima facie case of an equal protection violation under the McDonnell

Douglas framework, plaintiff must show that: “(1) [s]he is a member of a protected class,

(2) [s]he is similarly situated to members of the unprotected class, (3) [s]he suffered an

adverse employment action, and (4) [s]he was treated differently from members of the

[un]protected class.”    Williams, 342 F.3d at 788.       Proof of these four factors would

ordinarily be sufficient for plaintiff to make a prima facie showing that (1) “defendants

treated her differently from others who were similarly situated,” and (2) this differential

treatment was “because of her membership in the class to which she belonged.” Hedrich v.


10
  Plaintiff also asserted an Equal Protection retaliation claim based on her December 21, 2017,
email to Daley detailing her concerns about the reduction in her workload and being removed from
the arbitration panel. In her opposition brief, however, plaintiff forfeits this claim.

                                              21
Bd. of Regents of the Univ. of Wis. Sys., 274 F.3d 1174, 1183 (7th Cir. 2001). Having made

this showing, the burden shifts to the defendant to put forward a nondiscriminatory,

legitimate reason for their actions. Williams, 342 F.3d. at 788. Finally, if the defendants

have met this burden, plaintiff must demonstrate that the reasons offered were pretextual.

Id.

       Here, plaintiff has put forth sufficient evidence to establish a prima facie case. She

is a woman; she was similarly situated to the other staff attorney at WERC, Raleigh Jones,

who is a man; she was laid-off; and Jones was not. Daley responds and claims that the

workload justified a lay-off and that she was selected because she had the least seniority.

Now, the burden shifts back to plaintiff to demonstrate that Daley’s reasons are pretext

for his real reason of terminating her because she is a woman.

       Unlike the First Amendment political affiliation claim, where plaintiff had evidence,

including possible direct evidence, to support a reasonable jury finding that Daley

discriminated against her because she was a liberal, Carne’s evidence in support of her sex

discrimination claim falls short. Carne’s evidence is limited to Scott’s impression of Daley’s

view of women generally, and professional women specifically. With respect to this claim,

Scott does not point to any statements by Daley himself, and he could not recall any specific

examples of Daley treating women differently, other than to testify that Scott’s views were

based generally on observing Daley over a two-year period of time. Moreover, when Scott

was asked to respond to Carne’s declaration in which she averred to a statement by Scott

that Daley had a problem with professional women, Scott stated, he “think[s] it was more

that he didn’t like Danielle.” (Def.’s Resp. to Pl.’s PFOFs (dkt. #41) ¶ 62 (quoting Scott


                                             22
Dep. (dkt. #21) 43).)11

         While Carne has evidence to call into question whether the layoff was necessary

and whether seniority was the reason for her selection -- as described in more detail above

-- this evidence does not point to her sex as the reason for the differential treatment and

ultimate termination of her employment. See Essex v. United Parcel Serv., Inc., 111 F.3d

1304, 1310 (7th Cir. 1997) (“The fact that the employer was mistaken or based its decision

on bad policy, or even just plain stupidity, goes nowhere as evidence that the proffered

explanation is pretextual.”). A jury would have to speculate to make such a finding.

Accordingly, the court will grant summary judgment to defendant on her Equal Protection

claim.



                                            ORDER

         IT IS ORDERED that defendant James Daley’s motion for summary judgment (dkt.

#24) is GRANTED IN PART AND DENIED IN PART.

         Entered this 20th day of December, 2019.

                                            BY THE COURT:

                                            /s/
                                            __________________________________
                                            WILLIAM M. CONLEY
                                            District Judge




11
  Defendant anticipates that Carne would also rely on Daley signing off on an opinion overturning
the termination of a male state employee who posted a threatening image of a female co-worker.
Carne, however, does not rely on this opinion, and for good reason. That decision was a unanimous
one by all three commissioners, and during her deposition, Carne could not explain why this
decision would be evidence of discriminatory animus on the part of Daley, but not on the part of
Scott. (Def.’s PFOFs (dkt. #27) ¶ 35 (citing Carne Dep. (dkt. #18) 171-72).)

                                              23
